Case: 13-10494   Date Filed: 09/09/2013   Page: 1 of 2




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10494
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:08-cr-20439-CMA-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ENRIQUE GONZALEZ,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 9, 2013)

Before DUBINA, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-10494     Date Filed: 09/09/2013   Page: 2 of 2


      Mauricio L. Aldazabal, appointed counsel for Enrique Gonzalez in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gonzalez’s convictions and

sentences are AFFIRMED.




                                          2